United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-3062
                        ___________________________

                                   Brian Burmaster

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

                        American Psychiatric Association

                       lllllllllllllllllllllDefendant - Appellee
                                      ____________

                    Appeal from United States District Court
                         for the District of Minnesota
                                 ____________

                              Submitted: July 23, 2019
                                Filed: July 29, 2019
                                   [Unpublished]
                                   ____________

Before SHEPHERD, GRASZ, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

     Brian Burmaster appeals the district court’s1 dismissal of his claims under 42
U.S.C. § 1983 and the Racketeer Influenced and Corrupt Organizations Act (RICO),


      1
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Hildy
Bowbeer, United States Magistrate Judge for the District of Minnesota.
18 U.S.C. § 1961 et seq., against the American Psychiatric Association. After de
novo review, see Montin v. Moore, 846 F.3d 289, 292 (8th Cir. 2017), we conclude
that dismissal was proper. Specifically, we agree with the district court that
Burmaster’s complaint did not state a claim under Section 1983, see Jones v. United
States, 16 F.3d 979, 981 (8th Cir. 1994) (Section 1983 is inapplicable when person
acts under color of federal law); under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), see Corr. Servs. Corp. v. Malesko,
534 U.S. 61, 71 (2001) (no right of action under Bivens for damages against private
entities acting under color of federal law); or under RICO, see Crest Constr. II, Inc.
v. Doe, 660 F.3d 346, 355–58 (8th Cir. 2011) (RICO claim was properly dismissed
where plaintiffs failed to plead RICO elements of enterprise, pattern of racketeering
activity, and at least two predicate acts committed by defendant).

      We affirm the judgment of the district court. See 8th Cir. R. 47B.
                      ______________________________




                                         -2-